December 15, 2006


Mr. Craig A. Morgan
Attorney at Law
718 Sunfish
Austin, TX 78734

Mr. Michael W. Eady
Thompson, Coe, Cousins & Irons, L.L.P.
701 Brazos, Suite 1500
Austin Centre
Austin, TX 78701

Mr. Alex M. Miller
Watts Law Firm, L.L.P.
300 Convent Street , Suite 100
San Antonio, TX 78205
Mr. Jaime A. Saenz
Rodriguez, Colvin Chaney & Saenz, L.L.P.
P. O. Box 2155
Brownsville, TX 78522

Mr. Juan J. Hinojosa
Hinojosa & Powell, P.C.
612 Nolana, Suite 410
McAllen, TX 78504

RE:   Case Number:  04-0794
      Court of Appeals Number:  13-03-00476-CV
      Trial Court Number:  28,564-A

Style:      LAND ROVER U. K., LTD., LAND ROVER NORTH AMERICA, INC., FORD
      MOTOR COMPANY, AND GUNN INFINITY, INC., D/B/A GUNN RANGE ROVER
      v.
      JUAN J. HINOJOSA

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy       |
|   |Wilborn         |
|   |Mr. J. D.       |
|   |Salinas III     |